DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,048,673. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to substantially similar subject matter as described below with a discussion of the bolded differences below.
#
Limitation
‘673 Limitation
‘673 #
1
A computer implemented method comprising: receiving incoming data records;
A computer implemented method to dynamically update a target data storage system, the method comprising: receiving incoming data records;
1
1
identifying a front-end schema of the incoming data records;
identifying a front-end schema of the incoming data records; 
1
1
accessing a current target schema;
comparing the front-end schema to a current target schema according to which the target data storage system stores received data records in a current target data file;
1
1
and based on identifying a difference between the front-end schema and the current target schema:
and based on identifying a difference between the front-end schema and the current target schema:
1
1
adding a plurality of roll indicators in a plurality of record headers of the incoming data records;
adding a plurality of roll indicators in a plurality of record headers of the incoming data records; 
1
1
reading the plurality of record headers comprising the plurality of roll indicators;
reading the plurality of record headers comprising the plurality of roll indicators; 
1
1
in response to reading the plurality of record headers comprising the plurality of roll indicators, closing the current target data file;
in response to reading the plurality of record headers comprising the plurality of roll indicators, closing the current target data file; 
1
1
and storing the incoming data records.
and storing the incoming data records in a new target data file according to the updated target schema.
1
2
wherein identifying the front-end schema of the incoming data records comprises: collecting the incoming data records into batches;
wherein the identifying of the front-end schema of the incoming data records comprises: collecting the incoming data records into batches; 
2
2
extracting data fields of the incoming data records of a batch;
extracting data fields of the incoming data records of a batch; 
2
2
and generating a de facto schema based on the extracted data fields, the de facto schema being considered as the front-end schema.
and generating a de facto schema based on the extracted data fields, the de facto schema being considered as the front-end schema.
2
3
wherein generating the de facto schema based on the extracted data fields comprises combining the extracted data fields and removing duplicate extracted data fields.
wherein generating the de facto schema based on the extracted data fields comprises combining the extracted data fields and removing duplicate extracted data fields.
3
4
comparing the front-end schema to the current target schema.
comparing the front-end schema to a current target schema according to which the target data storage system stores received data records in a current target data file;
1
5
wherein comparing the front-end schema to the current target schema further comprises: based on identifying no difference between the front-end schema and the cached target schema, accessing the current target schema, comparing the front-end schema to the current target schema, 
wherein comparing the front-end schema to the current target schema further comprises: based on identifying no difference between the front-end schema and the cached target schema, accessing the current target schema, comparing the front-end schema to the current target schema, 
5
5
and updating the cached target schema with the current target schema.
and updating the cached target schema with the current target schema.
5
6
wherein comparing the front-end schema to the current target schema further comprises: comparing the front-end schema to a cached target schema; and based on identifying a difference between the front-end schema and the cached target schema, accessing the current target schema, comparing the front-end schema to the current target schema, 
wherein comparing the front-end schema to the current target schema comprises: comparing the front-end schema to a cached target schema; and based on identifying a difference between the front-end schema and the cached target schema, accessing the current target schema, comparing the front-end schema to the current target schema,
4
6
and updating the cached target schema with the current target schema.
and updating the cached target schema with the current target schema.
4
7
wherein the difference between the front-end schema and the current target schema is any one or more of an added data field, a deleted data field, a recast data type of data field, or a renamed data field.
wherein the difference between the front-end schema and the current target schema is any one or more of an added data field, a deleted data field, a recast data type of data field, or a renamed data field.
6
8
wherein further comprising: generating a metadata record describing data operations to be performed on the current target schema to reconcile the identified difference between the front-end schema and the current target schema; 
generating a metadata record describing data operations to be performed on the current target schema to reconcile the identified difference between the front-end schema and the current target schema; 
1
8
transmitting the metadata record to a target metastore, the target metastore configured to perform the data operations described by the metadata record on the current target schema; 
transmitting the metadata record to a target metastore, the target metastore configured to perform the data operations described by the metadata record on the current target schema; 
1
8
receiving, from the target metastore, an updated target schema that is identical to the front-end schema; 
receiving, from the target metastore, an updated target schema that is identical to the front-end schema; 
1
8
updating the current target schema using the updated target schema received from the target metastore 
updating the current target schema using the updated target schema received from the target metastore;
1
8
wherein updating the current target schema comprises creating a partition in the current target schema, adding one or more data field to the current target schema, renaming one or more data field of the current target schema, or recasting a type of a data field of the current target schema to a different type of data field.
wherein updating the current target schema comprises creating a partition in the current target schema, adding one or more data field to the current target schema, renaming one or more data field of the current target schema, or recasting a type of a data field of the current target schema to a different type of data field.
7


	The main difference from the independent claims is the “accessing a current target schema” limitation; however, the ‘673 patent performs a comparison with a current target schema which would require the system to access the current target schema otherwise no comparison could be made, thus the limitation is obvious in view of the ‘673 patent’s limitation of doing a comparison with that current target schema.

With regard to claims 9-16, these claims are similar to instant claims 1-8 and are rejected for similar reasons as discussed above.  Additionally, claims 9-16 are similar to claims 8-14 of the ‘673 patent with a similar mapping and differences as noted above with respect to the mapping of claims 1-8 above.  

With regard to claims 17-20, these claims are similar to claims 1-4 and are rejected for similar reasons as discussed above.  Additionally, claims 17-20 are similar to claims 15-18 of the ‘673 patent with a similar mapping and differences as noted above with respect to the mapping of claims 1-4 above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        12/8/2022